NUMBER 13-13-00327-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

NOEL GONZALEZ,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 103rd District Court
                  of Cameron County, Texas.
____________________________________________________________

                         ORDER OF ABATEMENT
              Before Justices Garza, Benavides, and Perkes
                            Order Per Curiam

      Appellant, Noel Gonzalez, filed a notice of appeal with this Court from his

conviction in trial court cause number 2012-DCE-2380-D. The trial court's certification

of the defendant's right to appeal shows that the defendant does not have the right to

appeal. See TEX. R. APP. P. 25.2(a)(2).
       On June 28, 2013, we ordered appellant's counsel, Noe Robles, to, within thirty

days, review the record and advise this Court as to whether appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4. No response to this Court's order was received

and the case was abated and remanded to the trial court on September 3, 2013.

Following the abatement, Larry Warner filed an appearance of counsel for appellant, a

response to the abatement order, and a motion for leave to file a supplemental response

once the record is complete, specifically the reporter’s record of the hearing on the motion

for new trial.

       On February 14, 2014, the reporter’s record was filed and the cause reinstated.

The Court granted appellant’s motion for extension of time to comply with the June 28,

2013 order by filing a supplemental response by March 24, 2014. No response to the

Court's order of June 28, 2013 has been received. Therefore, we ABATE this appeal

and REMAND this cause to the trial court for a hearing to determine why counsel has

failed to comply with this Court's order. The trial court's findings and conclusions shall

be included in a supplemental clerk's record. The trial court shall file the supplemental

clerk's record and reporter's record, if any, with the Clerk of this Court within thirty days

from the date of this order.

       If the trial court determines that counsel is unable to represent appellant in this

matter, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

                                             2
that appellant desires to pursue this appeal, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

telephone number, and state bar number of said counsel shall be included in the trial

court's findings of fact and conclusions of law.



                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of April, 2014.




                                             3